DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0100054, filed on 08/16/2019 in Korea.

Information Disclosure Statement
The IDS filed on 03/18/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/18/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiwaki [US 2016/0290384].
Regarding claim 1, Michiwaki discloses a screw anti-loosening structure (10, figures 1-30), comprising:
a screw (10, figures 1-3) disposed within a screw hole (60&70, 30a, figure 1), the screw hole disposed within a first casing (80, figure 1);
a screw groove (30b, 92, figure 1) disposed within a second casing (90, figure 1); and 
at least one stub (64, figure 3, paragraph 0108) protruding toward the screw hole of the first casing, wherein the screw anti-loosening structure further comprises at least one stub groove (a stub groove is between two adjacent protrusions 24 of the screw 10, figures 1-2) disposed within a side surface of a head of the screw (24X-24Y, figures 1-4); and
wherein the at least one stub is disposed within the stub groove (figures 4A-4D).
Regarding claim 4, Michiwaki discloses wherein the at least one stub has a polyhedral shape, wherein a front end of the polyhedral shape comes to a point and a rear end of the polyhedral shape does not come to a point (64X-64Y, figures 4A-4D).
Regarding claim 5, Michiwaki discloses wherein the at least one stub groove has a concave polyhedral shape (figure 4D) corresponding to a shape of the at least one stub.
Regarding claim 9, Michiwaki discloses a screw anti-loosening structure (10, figures 1-30), comprising:
a screw (10, figures 1-3) disposed within a screw hole (60&70, figure 1), the screw hole disposed within a first casing (80, figure 1);
a screw groove (30b, 92, figure 1) disposed within a second casing (90, figure 1); 

wherein the screw anti-loosening structure further comprises a plurality of stub grooves (a plurality of stub grooves are alternative between their corresponding each pair of two adjacent protrusions 24 of the screw 10, figures 1-2) disposed within a side surface of a head of the screw (24X-24Y, figures 1-4); and
wherein the plurality of stubs are disposed within the plurality of stub grooves (figures 4A-4D).
Regarding claim 10, Michiwaki discloses wherein the stub tie has a circular shape (50, figures 7A-7B or 9A-9B).
Regarding claim 11, Michiwaki discloses wherein the plurality of stubs protrude from an inner sidewall of the stub tie (64, figures 3 and 5A-B).
Regarding claim 12, Michiwaki discloses an adhesive layer attaching the stub tie on the screw hole (paragraph 0136).
Regarding claim 15, Michiwaki discloses wherein each of the plurality of stubs has a polyhedral shape, the polyhedral shape has a front end that comes to a point and a rear end that does not come to a point (64X-64Y, figures 4A-4D).
Regarding claim 16, Michiwaki discloses wherein each of the plurality of stub grooves has a concave polyhedral shape (figure 4D) corresponding to a shape of each of the plurality of stubs.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michiwaki.
Regarding claim 2, Michiwaki discloses the claimed invention except for wherein the at least one stub protrudes from an inner sidewall of the first casing.
	It would have been to one of ordinary skill in the art at the time the invention was made to design the at least one stub being integral from an inner sidewall of the first casing instead using a removable washer of Michiwaki, for the purpose of providing better screw anti-loosening structure caused by a vibration of a lock washer, since it has been held that forming in one piece an article, such that a lock washer is integrally formed with its received hole of the first casing, which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150U.S. 164 (1893).
Regarding claims 6 and 17, Michiwaki discloses the claimed invention except for wherein the front end of the at least one stub has a round shape, the round shape having a diameter of about 0.11 mm to about 0.12 mm.
	It would have been obvious matter of design choice to use “the front end of the at least one stub having a round shape and the round shape has a diameter of about In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claims 7 and 18, Michiwaki discloses wherein the at least one stub comprises a first surface and a second surface (64X and 64Y, figures 4A-4D), wherein the first surface contacts the head of the screw when the screw rotates in a forward direction, and wherein the second surface contacts the head of the screw when the screw rotates in a reverse direction (paragraph 0110).
	Michwaki disclose the claimed invention except for wherein the first surface of the at least one stub is provided at an angle of about 110 degrees to about 160 degrees with respect to an inner surface of the first casing, and the second surface of the at least one stub is provided at an angle of about 80 degrees to about 90 degrees with respect to the inner surface of the first casing.
It would have been obvious matter of design choice to use “wherein the first surface of the at least one stub is provided at an angle of about 110 degrees to about 160 degrees with respect to an inner surface of the first casing, and the second surface of the at least one stub is provided at an angle of about 80 degrees to about 90 degrees with respect to the inner surface of the first casing”  in order to provide anti-loosening ability of the screw, since such a modification would have involved a mere change in the dimensions or proportion of a component.  A change in dimension of proportion is generally recognized In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claims 8 and 19, Michiwaki, as modified, disclose wherein an inner surface of the at least one stub groove that contacts the second surface of the at least one stub is provided vertically extending (24X, figure 4A).
Regarding claims 13 and 14, Michiwaki disclose at least one fixing projection (T, figure 7B) protruding from an outer surface of the stub tie which the at least one fixing projection is inserted within its corresponding projection groove (K, figure 7B) of the firs casing.
	Michiwaki discloses the claimed invention except for a plurality of fixing projections protruding from an outer surface of the stub tie, wherein the plurality of fixing projections are inserted within their corresponding projection grooves of the first casing.
	It would have been to one of ordinary skill in the art at the time the invention was made to set a plurality of fixing projections protruding from an outer surface of the stub tie and being inserted within their corresponding projection grooves, instead of at least one fixing projection portion coupled within its projection groove, in the screw anti-loosening structure of Michiwaki, for the purpose of facilitating alignment the stub tie within its screw hole, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. [US 9,504,160] in view of Michiwaki.
Regarding claim 20, Oh et al., disclose an electronic device (100, figure 1) including a mounting screw structure for fastening casings,
the electronic device comprising: 
a first casing (140, figure 1) and a second casing (a bottom housing member, figure 1),
a space (an interior space within the first and second casings, figure 1) being provided between the first casing and the second casing; 
the screw structure (figure 1) for fastening the first casing to the second casing; and 
a printed circuit board (110/120, figure 1) including a plurality of semiconductor chips disposed in the space provided between the first casing and the second casing,
wherein the screw structure comprises:
a screw (at least one screw secured the first casing onto the second casing, figure 1) disposed within a screw hole (a corresponding screw hole coupled with its inserted screw, figure 1), the screw hole is disposed within the first casing (figure 1); 
a screw groove (an alignment hole disposed on the second casing to accept its corresponding screw being inserted from the first casing, figure 1) disposed within the second casing.
Oh et al., disclose the claimed invention except for the screw structure being formed of a screw anti-loosening structure, wherein the crew anti-loosening structure has a plurality of stubs protruding toward the screw hole of the first casing; and a plurality of 
	Michiwaki disclose a screw anti-loosening structure (10, figures 1-30), a plurality of stubs (64, figure 3) protruding toward a screw hole (60&70, figure 1) of a first casing (80, figure 1); and a plurality of stub grooves (a plurality of stub grooves are alternative between their corresponding each pair of two adjacent protrusions 24 of the screw 10, figures 1-2) disposed within a side surface of a head of the screw (10, figures 1-3), wherein the plurality of stubs is disposed within the plurality of stub grooves (figures 4A-4D).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the screw anti-loosening structure design of Michwaki, for the screw structure of Oh et al., for the purpose of providing anti-loosening ability of the screw in the electronic device.
Oh et al., in view of Michiwaki disclose the claimed invention except for wherein the at least one stub protrudes from an inner sidewall of the first casing.
	It would have been to one of ordinary skill in the art at the time the invention was made to design the at least one stub being integral from an inner sidewall of the first casing instead using a removable washer of Michiwaki, in view of Oh et al., for the purpose of providing better screw anti-loosening structure caused by a vibration of a lock washer, since it has been held that forming in one piece an article, such that a lock washer is integrally formed with its received hole of the first casing, which has formerly been .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim 3 discloses a feature of “at least one stub-hole penetrating through an inner sidewall of the first casing in a horizontal direction, wherein the stub passes the stub hole.”  This feature, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katz [US 3,133,580] discloses threaded fastener structure;
Enders [US 3,926,237] discloses self-locking vibration proof lock washer;
Dell’Oca [US 9,168,075] discloses variable angle locked bone fixation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
05/07/2021